Title: From George Washington to William White, 31 December 1793
From: Washington, George
To: White, William


          (Private)
          Dear Sir,Philadelphia 31st Decembr
              1793
          It has been my intention ever since my return to the City, to
            contribute my mite towards the relief of the most needy
            inhabitants of it. The pressure of public business hitherto, has suspended, but not
            altered my resolution. I am at a loss, however, for whose benefit to apply the little I
            can give; & into whose hands to place it; whether for the use of the fatherless
            children & widows (made so by the late calamity) who may find it difficult, whilst
            Provisions, Wood & other necessaries are so dear, to support themselves; or to
            other, and better purposes (if any) I know not; and therefore have taken the liberty of
            asking your advice.
          I persuade myself, justice will be done my motives for giving you this trouble. To
            obtain information, & to render the little I can afford without ostentation or
            mention of my name are the sole objects of these enquiries—With great & sincere
            esteem and regard I am—Dear Sir Your Most Obedt & Affecte Servt
          
            Go: Washington
          
        